MEMORANDUM **
Jorge Gonzalez-Gonzalez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its order summarily affirming the IJ’s order denying asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for an abuse of discretion, see Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we deny the petition for review.
The BIA did not abuse its discretion by denying Gonzalez-Gonzalez’s motion to reconsider because his motion merely restated arguments already presented to the BIA on direct appeal and failed to identify any error of law or fact in the BIA’s previous decision. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.